___________

                                    No. 95-2628
                                    ___________

Richard Roe,                            *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *
Paul K. Delo; Don Roper; Al             *
Luebbers; Charles Harris;               *   Appeal from the United States
James Reed; Danny Berry;                *   District Court for the
Brian O'Connell; John H.                *   Eastern District of Missouri.
Grohmann; Phillip Nixon;                *
Linda Wilkson; Greg Wilson;             *            [UNPUBLISHED]
Larry Youngman; Greg Dunn;              *
Fred Johnson; William                   *
Armontrout; Dora Schriro,               *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     March 6, 1996

                           Filed:   March 12, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Missouri inmate Richard Roe filed this 42 U.S.C. § 1983 suit against
numerous prison officials, alleging that he was issued a false and
retaliatory conduct violation and placed in temporary administrative
segregation confinement (TASC) and administrative segregation (ad seg)
without due process, and denied access to the courts and adequate exercise
while in ad seg.    The district court1 granted summary judgment in favor of
defendants, and Roe appeals.




      1
       The HONORABLE JEAN C. HAMILTON, Chief Judge of the United
States District Court for the Eastern District of Missouri.
       Roe was initially placed in TASC for nonpunitive, investigative
reasons following violent prison disturbances; thus, he had no right to a
prior hearing.     See Hewitt v. Helms, 459 U.S. 460, 468 (1983); Brown-El v.
Delo, 969 F.2d 644, 647 (8th Cir. 1992).              His due process rights were
satisfied when he received notice of the reason for the transfer, the
opportunity to make a statement, and informal reviews which resulted in his
continued placement in TASC and ad seg.            See Hewitt, 459 U.S. at 476.


       Roe was subsequently found guilty of a conduct violation.              Defendants
made     an   unrefuted   showing   there    was   some    evidence    to   support   this
disciplinary action.      See Brown v. Frey, 807 F.2d 1407, 1412-13 (8th Cir.
1986).    Roe's claim of retaliatory discipline fails because he did not show
any prior or pending lawsuits or grievances against any defendant when the
conduct violation issued.      See Smith v. Erickson, 961 F.2d 1387, 1388 (8th
Cir. 1992) (per curiam).       His due process claim that he received a false
conduct violation therefore fails as well.                See Sprouse v. Babcock, 870
F.2d 450, 452 (8th Cir. 1989).               Finally, Roe failed to show he was
prejudiced by the alleged denial of access to the courts, see Berdella v.
Delo, 972 F.2d 204, 210 (8th Cir. 1992), and failed to show a sufficiently
serious deprivation of exercise.       See Wishon v. Gammon, 978 F.2d 446, 448-
49 (8th Cir. 1992).


       The judgment of the district court is affirmed.                Defendants' motion
to dismiss is denied.


       A true copy.


               Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-